       Case 1:18-cv-02223-GBD-SN Document 106 Filed 02/06/20 Page 1 of 8



                                  UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF NEW YORK

JOEL AND MARY RICH,

                   Plaintiffs,

v.                                                      Civil Action No. 1:18-cv-02223 (GBD)
FOX NEWS NETWORK, LLC, MALIA
ZIMMERMAN, AND ED BUTOWSKY,

                   Defendants.


     STIPULATED CONFIDENTIALITY AGREEMENT AND PROTECTIVE ORDER

GEORGE B. DANIELS, U.S.D.J.:

        WHEREAS, the parties to this action (collectively the “Parties” and individually a

“Party”) request that this Court issue a protective order pursuant to Federal Rule of Civil

Procedure 26(c) to protect the confidentiality of nonpublic and sensitive information that they

may need to disclose in connection with discovery in this action;

        WHEREAS, the Parties, through counsel, agree to the following terms; and WHEREAS,

this Court finds good cause exists for issuance of an appropriately tailored confidentiality order

governing the pretrial phase of this action,

        IT IS HEREBY ORDERED that any person subject to this Order — including the Parties

to this action (including their respective corporate parents, successors, and assigns), their

representatives, agents, experts and consultants, all third parties providing discovery in this

action, and all other interested persons with actual or constructive notice of this Order — will

adhere to the following terms:

        1.         With respect to “Discovery Material” (i.e., information of any kind produced or

disclosed in the course of discovery in this action) that a person has designated as “Confidential”



7124395v1/015730
       Case 1:18-cv-02223-GBD-SN Document 106 Filed 02/06/20 Page 2 of 8



pursuant to this Order, no person subject to this Order may disclose such Confidential Discovery

Material to anyone else except as this Order expressly permits:

        2.         The Party or person producing or disclosing Discovery Material (“Producing

Party”) may designate as “Confidential” only the portion of such material that it reasonably and

in good faith believes constitutes, contains, reveals, or relates to confidential information for

which any disclosure would work a serious harm to the commercial, business, or journalistic

interests of the Designating Party or the legitimate privacy concerns of any individual. By way

of illustration, such information or documents may include, but are not limited to, personally

sensitive information, including medical and personal financial records, commercially sensitive

information regarding business practices, financial records, journalistic sources, journalistic

practices, reporting practices, or personnel records or personal information. This definition does

not waive any assertion of any reporting privilege or other protections for sources, confidential

or otherwise and relates only to how Discovery Materials may be designated.

        3.         With respect to the Confidential portion of any Discovery Material other than

deposition transcripts and exhibits, the Producing Party or its counsel may designate such portion

as “Confidential” by: (a) stamping or otherwise clearly marking as “Confidential” the protected

portion in a manner that will not interfere with legibility or audibility; and (b) producing for

future public use another copy of said Discovery Material with the confidential information

redacted.

        4.         A Producing Party or its counsel may designate deposition exhibits or portions of

deposition transcripts as Confidential Discovery Material either by: (a) indicating on the record

during the deposition that a question calls for Confidential information, in which case the

reporter will bind the transcript of the designated testimony in a separate volume and mark it as




7124395v1/015730
       Case 1:18-cv-02223-GBD-SN Document 106 Filed 02/06/20 Page 3 of 8



“Confidential Information Governed by Protective Order;” or (b) notifying the reporter and all

counsel of record, in writing, within 10 days after receipt of the deposition transcript, of the

specific pages and lines of the transcript that are to be designated “Confidential,” in which case

all counsel receiving the transcript will be responsible for marking the copies of the designated

transcript in their possession or under their control as directed by the Producing Party or that

person’s counsel. During the time preceding the expiration of the 10-day period, all Parties will

treat the entire deposition transcript as if it had been designated Confidential.

        5.         If at any time before the trial of this action a Producing Party realizes that it

should have designated as Confidential some portion(s) of Discovery Material that it previously

produced without limitation, the Producing Party may so designate such material by so apprising

all prior recipients in writing. Thereafter, this Court and all persons subject to this Order will

treat such designated portion(s) of the Discovery Material as Confidential.

        6.         Nothing contained in this Order will be construed as: (a) a waiver by a Party or

person of its right to object to any discovery request; (b) a waiver of any privilege or protection;

or (c) a ruling regarding the admissibility at trial of any document, testimony, or other evidence.

The production of a privileged document does not waive the privilege as to other privileged

documents and any inadvertently produced privileged document (including without limitation

documents withheld on the basis of attorney-client privilege, the work product doctrine, or a

reporters’ or newsgathering privilege) can be clawed back pursuant to the procedure set forth in

Fed. R. Civ. P. 26(b)(5)(B). Pursuant to Rule 502 of the Federal Rules of Evidence, no privilege

is waived by any such disclosure.

        7.         Where a Producing Party has designated Discovery Material as Confidential,

other persons subject to this Order may disclose such information only to the following persons:




7124395v1/015730
       Case 1:18-cv-02223-GBD-SN Document 106 Filed 02/06/20 Page 4 of 8



                   (a)   the Parties to this action;

                   (b)   in-house counsel and counsel retained specifically for this action,

                         including any paralegal, clerical, or other assistant that such outside

                         counsel employs and assigns to this matter;

                   (c)   outside vendors or service providers (such as copy-service providers and

                         document-management consultants) that counsel hire and assign to this

                         matter;

                   (d)   any mediator or arbitrator that the Parties engage in this matter or that this

                         Court appoints;

                   (e)   as to any document, its author, its addressee, and any other person

                         indicated on the face of the document as having received a copy;

                   (f)   any witness who counsel for a Party in good faith believes may be called

                         to testify at trial or deposition in this action, provided such person has first

                         executed a Non-Disclosure Agreement in the form annexed as an Exhibit

                         hereto;

                   (g)   any person a Party retains to serve as an expert witness or otherwise

                         provide specialized advice to counsel in connection with this action,

                         provided such person has first executed a Non-Disclosure Agreement in

                         the form annexed as an Exhibit hereto;

                   (h)   any witness during their deposition or trial testimony provided counsel has

                         a good faith basis for using such information;

                   (i)   stenographers engaged to transcribe depositions the Parties conduct in this

                         action; and




7124395v1/015730
       Case 1:18-cv-02223-GBD-SN Document 106 Filed 02/06/20 Page 5 of 8



                   (j)    this Court, including any appellate court, its support personnel, and court

                          reporters.

        8.         Before disclosing any Confidential Discovery Material to any person referred to

in subparagraphs 7(f) or 7(g) above, counsel must provide a copy of this Order to such person,

who must sign a Non-Disclosure Agreement in the form annexed as an Exhibit hereto stating that

he or she has read this Order and agrees to be bound by its terms. Counsel must retain each

signed Non-Disclosure Agreement.

        9.         In accordance with paragraph I.D. of this Court’s Individual Practices, any party

filing documents under seal must request leave of this Court (via a motion to redact or file under

seal, which should be filed electronically unless prohibited by law) to file under seal and

supporting declaration enabling the Court to make “specific, on the record findings

demonstrating that closure is essential to preserve higher values and is narrowly tailored to serve

that interest.” Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 120 (2d Cir. 2006). The

parties must also submit an unredacted copy to Chambers via fax, if the document is five (5)

pages or less, or by mail/hand delivery.

        10.        The Court retains discretion whether to afford confidential treatment to any

Discovery Material designated as Confidential and submitted to the Court in connection with any

motion, application, or proceeding that may result in an order and/or decision by the Court.

        11.        In filing Confidential Discovery Material with this Court, or filing portions of any

pleadings, motions, or other papers that disclose such Confidential Discovery Material

(“Confidential Court Submission”), the Parties shall publicly file a redacted copy of the

Confidential Court Submission via the Electronic Case Filing System. The Parties shall file an

unredacted copy of the Confidential Court Submission under seal with the Clerk of this Court,




7124395v1/015730
       Case 1:18-cv-02223-GBD-SN Document 106 Filed 02/06/20 Page 6 of 8



and the Parties shall serve this Court and opposing counsel with unredacted courtesy copies of

the Confidential Court Submission.

        12.        Any Party who objects to any designation of confidentiality may at any time

before the trial of this action serve upon counsel for the Producing Party a written notice stating

with particularity the grounds of the objection. If the Parties cannot reach agreement promptly,

the moving party shall request a conference with the Court pursuant to Local Civil Rule 37.2.

        14.        Nothing contained in this Order will affect or restrict the rights of any Party with

respect to its own documents or information produced in this action.

        15.        Nothing in this Order will prevent any Party from producing any Confidential

Discovery Material in its possession in response to a lawful subpoena or other compulsory

process, or if required to produce by law or by any government agency having jurisdiction,

provided that such Party gives written notice to the Producing Party as soon as reasonably

possible, and if permitted by the time allowed under the request, at least 14 days before any

disclosure. Upon receiving such notice, the Producing Party will bear the burden to oppose

compliance with the subpoena, other compulsory process, or other legal notice if the Producing

Party deems it appropriate to do so.

        16.        Each person who has access to Discovery Material designated as Confidential

pursuant to this Order must take all due precautions to prevent the unauthorized or inadvertent

disclosure of such material.

        17.        Within 60 days of the final disposition of this action – including all appeals – all

recipients of Confidential Discovery Material must either return it – including all copies thereof

– to the Producing Party, or destroy such material – including all copies thereof. In either event,

by the 60-day deadline, the recipient must certify its return or destruction by submitting a written




7124395v1/015730
       Case 1:18-cv-02223-GBD-SN Document 106 Filed 02/06/20 Page 7 of 8



certification to the Producing Party that affirms that it has not retained any copies, abstracts,

compilations, summaries, or other forms of reproducing or capturing any of the Confidential

Discovery Material. Notwithstanding this provision, the attorneys that the Parties have

specifically retained for this action may retain archival copies of all pleadings, motion papers,

transcripts, expert reports, legal memoranda, correspondence, or attorney work product, even if

such materials contain Confidential Discovery Material. Any such archival copies that contain or

constitute Confidential Discovery Material remain subject to this Order.

        18.        This Order will survive the termination of the litigation and will continue to be

binding upon all persons to whom Confidential Discovery Material is produced or disclosed.

        19.        This Court will retain jurisdiction over all persons subject to this Order to the

extent necessary to enforce any obligations arising hereunder or to impose sanctions for any

contempt thereof.



SO STIPULATED AND AGREED.


BY: /s/Elisha Barron                                 BY: /s/ Joseph M. Terry
    Elisha Barron                                        Joseph M. Terry

     SUSMAN GODFREY L.L.P.                                WILLIAMS & CONNOLLY LLP
     Arun Subramanian (AS2096)                            Joseph M. Terry (pro hac vice)
     Elisha Barron (EB6850)                               Stephen J. Fuzesi (SF2000)
     Beatrice Franklin (BF1066)                           Katherine Moran Meeks (pro hac vice)
     1301 Avenue of the Americas, 32nd Floor              Katherine A. Petti (pro hac vice)
     New York, NY 10019                                   725 Twelfth Street, N.W.
     Telephone: (212) 336-8330                            Washington, D.C. 20005
     asubramanian@susmangodfrey.com                       (202) 434-5000
     ebarron@susmangodfrey.com
     brfanklin@susmangodfrey.com                          650 Fifth Avenue
                                                          Suite 1500
                                                          New York, NY 10019
                                                          jterry@wc.com
                                                          sfuzesi@wc.com
                                                          kmeeks@wc.com


7124395v1/015730
       Case 1:18-cv-02223-GBD-SN Document 106 Filed 02/06/20 Page 8 of 8



     MASSEY & GAIL L.L.P.                             kpetti@wc.com
     Leonard A. Gail (pro hac vice)
     Eli J. Kay-Oliphant (EK8030)                     Attorneys for Defendant Fox News
     Suyash Agrawal (SA2189)                          Network, LLC
     50 East Washington Street, Suite 400
     Chicago, IL 60602                                With Consent,
     Telephone: (312) 283-1590
     lgail@masseygail.com
     ekay-oliphant@masseygail.com                      DECHERT LLP
     sagrawal@masseygail.com                           David H. Stern (pro hac vice)
                                                       U.S. Bank Tower
                                                       633 West 5th Street
     Attorneys for Plaintiffs Joel and Mary            Los Angeles, CA 90071
     Rich                                              (213) 808-5700
                                                       david.stern@dechert.com

                                                      Nicolle Lipper Jacoby
                                                      Christine Isaacs
                                                      3 Bryant Park
                                                      1095 Avenue of the Americas
                                                      New York, NY 10036
                                                      (212) 698-3500
                                                      nicolle.jacoby@dechert.com
                                                      christine.isaacs@dechert.com

                                                       Attorneys for Malia Zimmerman


DATED: February 6, 2020
       New York, NY


                                              SO ORDERED.


                                              _______________________________
                                              George B. Daniels
                                              United States District Judge




7124395v1/015730
